DETAILED ACTION
Claims 1-16, 20, and 37-40 were rejected in the Office Action mailed 05/15/2020. 
Applicant filed a request for continued examination, amended claims 1, 4, 21, 23, 29-30, 37, added new claims 41-42, and cancelled claims 13-15 and 20 on 07/09/2020. 
Claims 1-16, 21-27, 29-30, and 37-42 are pending, wherein claims 21-27, 29-30, and 42 are withdrawn. 
Claims 1-16 and 37-41 are rejected.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In order to ensure clarity, it is suggested to insert “of” after “sublayer” and before “wood” in line 9 of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is support in the originally filed claims for the limitation, “wherein one of the two stitching bars provides the yarn overlaps in a linear chain or pillar pattern along a plurality of stitched wales, and the second bar provides the yarn underlaps in an underlap pattern wherein the yarn underlaps bridge across adjacent ones of the plurality of stitched wales, over the outer sublayer of wood pulp fibers of the integrated nonwoven sheet” in originally filed claim 4, there is no support in the specification for the recitation, “wherein one of the two stitching bars provides the yarn overlaps and the yarn underlaps in a linear chain or pillar pattern along a plurality of stitched wales, and the second bar provides the yarn underlaps in an underlap pattern wherein the yarn underlaps bridge across adjacent ones of the plurality of stitched wales, over the outer sublayer of wood pulp fibers of the integrated nonwoven sheet” as recited in claim 4.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16, 38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “wherein one of the two stitching bars provides the yarn overlaps and the yarn underlaps in a linear chain or pillar pattern along a plurality of stitched wales, and the second bar provides the yarn underlaps in an underlap pattern wherein the yarn underlaps bridge across adjacent ones of the plurality of stitched wales, over the outer sublayer of wood pulp fibers of the integrated nonwoven sheet.” It is unclear how the yarn underlaps forms a linear chain or pillar pattern along a plurality of stitched wales by one of the two stitching bars and an underlap pattern bridging across adjacent ones of the plurality of stitched wales by the second bar when claim 3, which claim 4 depends on, requires the each stitching bar to contain a different yarn. Further it is unclear how the second bar provides the yarn overlaps and the yarn underlaps in a linear chain or pillar pattern along a plurality of stitched wales and the yarn underlaps in an underlap pattern wherein the yarn underlaps bridge across adjacent ones of the plurality of stitched wales. The Examiner will interpret any stitchbonding structure meeting the structural limitations as shown in FIG. 1-2 as meeting the structural limitations required in claim 4. 
Claim 16 recites the limitation, “the third sheet is selected from the group consisting of a fibrous sheet and a needle-punched felt sheet” in lines 3-4. Since a needle-punched felt sheet is 
Claim 38 is dependent upon cancelled claim 14, therefore it is unclear the scope of claim 38. Since the scope of claim 38 is unclear, the claim is indefinite. The Examiner will interpret claim 38 as depending on claim 1. The Examiner notes this interpretation renders claim 38 identical to claim 5. If claim 38 depends from claim 1, applicant is advised that should claim 5 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See MPEP §706.03(k).
Claim 40 is dependent upon cancelled claim 14, therefore it is unclear the scope of claim 40. Since the scope of claim 40 is unclear, the claim is indefinite. The Examiner will interpret claim 40 as depending on claim 1. The Examiner notes this interpretation renders claim 40 identical to claim 39. If claim 40 depends from claim 1, applicant is advised that should claim 39 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See MPEP §706.03(k).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tochacek et al. (US 5,308,673) (Tochacek) in view of Wildeman (US 2011/0146017) and Dutkiewicz et al. (US 2016/0040337) (Dutkiewicz), taken in view of evidence provided by Schwartz (Structure and Mechanics of Textile Fibre Assemblies), Zafiroglu (US 2013/0273297), and Strack et al. (US 4,891,957) (Strack).
It is noted that Tochacek et al. (US 5,308,673) is cited in the IDS filed 05/08/2019.
Regarding claims 1-4 and 41
Tochacek teaches a stitchbonded absorbent article exhibiting good hand, repeated washing durability, and absorbency (Tochacek, abstract). Tochacek teaches the stitchbonded article comprising a batt of adhesive bonded cellulosic pulp fibers as the first layer 32 and a nonwoven of viscose rayon fibers (i.e., cellulosic nonwoven sheet) as the second layer 34 (Tochacek, col. 7 lines 6-34; col. 5 lines 32-34; FIG. 2-3). 

As shown in FIG. 3 of Tochacek, the second layer 34, the nonwoven of viscose rayon fibers, is exposed on the surface of the composite stitchbonded fabric. The first layer 32, the batt of adhesive bonded cellulosic pulp fibers corresponding to the integrated nonwoven sheet, includes an inner sublayer of textile fibers confronting the nonwoven of viscose rayon fibers and an outer surface of the outer sublayer of wood pulp fibers exposed on an opposite surface of composite stitchbonded fabric opposite the nonwoven of viscose rayon fibers, as shown in FIG. 3. Therefore, the surface of the composite stitchbonded fabric exposing the nonwoven of viscose rayon fibers (i.e., the cellulosic nonwoven sheet) corresponds to the claimed technical front of the composite stitchbonded fabric. The outer sublayer of woodpulp fibers of the batt adhesive bonded cellulosic pulp fibers exposed on the opposite surface of the composite stitchbonded fabric corresponds to the technical back. 
Tochacek teaches the first and second layers of the stitchbonded absorbent article are mechanically held together by stitches of yarn, wherein the stitches of yarn form a pattern as shown in FIG. 3 (Tochacek, col. 3 lines 46-47; FIG. 3). 

Tochacek does not explicitly teach the pattern of stitching yarns comprising a plurality of yarn overlaps and a plurality of yarn underlaps (A) or the cellulosic nonwoven sheet comprising lyocell (B)

	Wildeman teaches a stitch-bonded cleaning wipe using a two-bar pattern, wherein a first group of yarns forms a chain stitch pattern and a second group of yarns forms a zigzag pattern (Wildeman, [0039]; FIG.10-11), wherein the first group of yarns is a low denier commodity polyester yarn and the second group of yarns is a polyester textured spun yarn (i.e., a different yarn in each stitching bar) (Wildeman, [0039]). 
	As Wildeman expressly teaches, substantial strength is provided in both the machine direction and the cross-machine direction by the stitch-bonded pattern (Wildeman, [0039]). 
	Wildeman and Tochacek are analogous art as they are both drawn stitchbonded composites for wiping material (Tochacek, see background art).
	In light of the motivation of using a two bar stitchbonding pattern provided by Wildeman, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the two-bar stitchbonded pattern utilizing the different yarns as taught by Wildeman in the wiping material of Tochacek, in order to provide substantial strength in both the machine direction and the cross-machine direction and produce a stitchbonded cleaning wipe with predictable success, and thereby arrive at the claimed invention.  

	Applicant has provided in FIG. 1 and 2 of the specification, shown below, on a technical front of the composite stitchbonded fabric 16, a plurality of yarn overlaps 50 and on a technical back of the composite stitchbonded fabric 18, a plurality of yarn underlaps 60 (Spec, FIG. 1-2). As shown in FIG. 1 and paragraph [0026-0027] and [0080] of the specification, the yarn overlaps 50 are formed in a linear chain or pillar pattern along a plurality of stitched wales 70, wherein the stitched wales are parallel, tight rows of stitching yarns. As shown in FIG.2 of the specification, the yarn underlaps 60 bridge across the stitched wales 70 as represented by the portion labeled A in FIG. 2. 

    PNG
    media_image1.png
    754
    678
    media_image1.png
    Greyscale


Tochacek in view of Wildeman teaches on one side of the fabric, the second group of yarns 138 forming the zigzag pattern produces a pattern of diagonal surface yarn segments 116 (i.e., float segments) (Wildeman, [0039]; FIG. 11), which as evidenced by Schwartz, floats (underlaps) are regarded as the technical back in a warp-knitted structure (Schwartz, pg. 62 lines 1-7), which as evidenced by Zafiroglu, a stitch bonded structure is equivalent to a warp knit, with a substrate inserted between stitches (Zafiroglu, [0118]). Therefore, the second group of yarns corresponds to yarn underlaps formed on the technical back of the stitchbonded composite fabric of Tochacek in view of Wildeman. 
Tochacek in view of Wildeman teaches the first group of yarns form a chain stitch pattern to define an array of spaced-apart linear stitch lines 114 through the substrate material (i.e.,  parallel, tight row of stitching yarn, therefore corresponding to stitched wales) (Wildeman, [0039]; FIG. 11). Therefore, Tochacek in view of Wildeman teaches the yarn underlaps 116 

    PNG
    media_image2.png
    595
    548
    media_image2.png
    Greyscale

	Thus, the side of the composite stitchbonded fabric possessing the yarn underlaps as shown in Wildeman FIG. 11 corresponds to the technical back of the composite stitchbonded fabric.	
Tochacek in view of Wildeman does not explicitly teach the opposite side of the fabric as shown in Wildeman FIG. 11 above. 
Regarding this, Strack teaches stitchbonding three layers of nonwoven material, using a stitch pattern comprising two stitch yarns, represented as Y1 and Y2, wherein Y1 is in the form of a chain stitch and Y2 is in the form of a tricot stitch (i.e., zigzag pattern) (Strack, col. 8 lines 30-42; FIG. 2-3). 
As evidenced by Strack, FIG. 2, in the portion labeled B, shows yarn Y1 forms a linear chain or pillar pattern. Given FIG. 2 of Strack is substantially identical to FIG. 1 of the present application, it is clear yarns Y1 form a linear chain or pillar pattern along a plurality of stitched wales, therefore Y1 corresponds to the yarn overlaps. 


    PNG
    media_image3.png
    623
    451
    media_image3.png
    Greyscale


Given FIG. 11 of Wildeman is substantially identical to FIG. 3 of Strack, as evidenced by Strack, it is clear the opposite side of the stitchbonded composite fabric of FIG.11 would be substantially identical to FIG. 2 of Strack, as both fabrics undergo stitchbonding use a first yarn forming a linear pattern and a second yarn forming a zigzag pattern. 

Given the absorbent article of Tochacek possesses two surfaces including a front and back, and given Wildeman teaches forming yarn overlaps in a linear chain or pillar pattern along a plurality of stitched wales and forming yarn underlaps in an underlap pattern wherein the yarn underlaps bridge across adjacent ones of the plurality of stitched wales, it therefore would have been obvious to one of ordinary skill in the art to form the yarn overlaps on the front surface of the composite stitchbonded fabric, i.e., on the surface of the batt of adhesive bonded cellulosic pulp fibers, and form the yarn underlaps on the back surface of the composite stitchbonded fabric, i.e., on the surface of the nonwoven of rayon fibers, in order to form a composite stitchbonded fabric with predictable success, as it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and thereby arrive at the claimed invention. 

With respect to the difference, Dutkiewicz (B) teaches a multilayer nonwoven material for use as a wipe (Dutkiewicz, abstract; [0012]), wherein the multilayer nonwoven material comprises a nonwoven layer of regenerated cellulose fibers, such as lyocell or rayon (Dutkiewicz, [0057]; [0066]). 
As Dutkiewicz expressly teaches, lyocell fibers are particularly suitable for use in certain nonwoven applications because of their characteristics soft feel, water absorption, microdiameter size, biodegradability and the ability of these fibers to be combined in the spinning process to form either selfbonded or spunlaced webs (Dutkiewicz, [0071]). 
Dutkiewicz and Tochacek in view of Wildeman are analogous art as they are both drawn to multi-layer absorbent articles for use in wiping applications. 


Regarding claim 12
Tochacek further teaches the batt of adhesive bonded cellulosic pulp fibers comprising from about 2 to about 20 weight percent of thermoplastic fibers (Tochacek, col. 3 lines 21-23; col. 5 lines 17-21). 

Regarding claims 39-40
Tochacek in view of Wildeman and Dutkiewicz teaches all of the limitation of claim 1 above, however does not explicitly teach the material of the thermoplastic binder fibers. 
With respect to the difference, Dutkiewicz teaches a multilayer nonwoven material for use as a wipe (Dutkiewicz, abstract; [0012]), wherein the nonwoven material comprises a mixture of cellulose-based fibers and synthetic fibers (Dutkiewicz, [0057]). 
Dutkiewicz teaches the synthetic fibers are used as binder fibers, such as polyester fibers (polyethylene terephthalate, polybutylene terephthalate, polytrimethylene terephthalate) (Dutkiewicz, [0083]). 
Dutkiewicz and Tochacek in view of Wildeman and Dutkiewicz are analogous art as they are both drawn to multi-layer absorbent articles for use in wiping applications. 
In light of the disclosure of using polyester fibers as binder fibers in wiping material as provided by Dutkiewicz, it therefore would have been obvious to one of ordinary skill in the art to In re Leshin, 227 F.2d 198 (CCPA 1960).

Claims 5-9 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tochacek et al. (US 5,308,673) (Tochacek) in view of Wildeman (US 2011/0146017) and Dutkiewicz et al. (US 2016/0040337) (Dutkiewicz), as applied in claim 1 above, and further in view of Zafiroglu et al. (US 2008/0166520) (Zafiroglu II).
Regarding claims 5-9 and 38
Tochacek in view of Wildeman and Dutkiewicz teaches all of the limitations of claim 1 above, however does not explicitly teach the polyester of the low denier commodity polyester yarn or the polyester textured spun yarn as partially-oriented and shrinkable. 
With respect to the difference, Zafiroglu II teaches a stitchbonded fabric for use as a cleaning wipe (Zafiroglu II, abstract; [0016]). 
Zafiroglu II teaches forming slits in the substrate material (i.e., the composite fabric), wherein the slits are tensioned to pull apart the lips of the slits to impart puckering of the lips (Zafiroglu II, abstract; [0098]). Zafiroglu II teaches by using partially molecularly oriented polymer yarn (i.e., POY, which corresponds to a shrinkable yarn including at least one polymeric component) the fabric can be heat set to any extent of stretch or contraction (i.e., tensioning to pucker the lips) (Zafiroglu II, [0098]). 
As Zafiroglu II expressly teaches, POY-containing stitchbonded fabric can be stretched, shrunk, or both, and then heat-set by relaxing it under restraint at an elevated temperature, therefore the dimensions of the fabric freeze at a state most advantageous for a specific application (Zafiroglu II, [0088]). 

Zafiroglu II and Tochacek in view of Wildeman and Dutkiewicz are analogous art as they are both drawn to cleaning wipes using stitchbonded fabrics. 
In light of the motivation of using POY as the stitching yarn as provided by Zafiroglu II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide slits in the composite fabric of Tochacek in view of Wildeman and Dutkiewicz and utilize partially-oriented polyester in the low denier commodity polyester yarn or the polyester textured spun yarn of Tochacek in view of Wildeman and Dutkiewicz, in order to freeze the fabric at a state most advantageous for providing puckered lips to the slits in the composite stitchbonded fabric for the benefit of a dramatic visual effect as well as a dust-entrapping capability, and thereby arrive at the claimed invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tochacek et al. (US 5,308,673) (Tochacek) in view of Wildeman (US 2011/0146017) and Dutkiewicz et al. (US 2016/0040337) (Dutkiewicz), as applied in claim 4 above, and further in view of McMurray (US 2005/0112975).
Regarding claim 10
Tochacek in view of Wildeman and Dutkiewicz teaches all of the limitations of claim 4 above, however does not explicitly teach using yarn overlaps comprising nylon.
With respect to the difference, McMurray teaches a functional double-faced performance warp knit fabric, wherein the first technical face comprises continuous multifilament nylon yarn 
As McMurray expressly teaches, using the synthetic continuous multi-filament or spun staple yarn components of nylon and polyester in the first and second discrete technical face and technical back fabric sides are required for their unique hydrophilic or hydrophobic moisture transfer properties as employed in the fabric while still maintaining all functions of fabric stretch, thickness, and comfort breathability (McMurray, [0034]). 
As McMurray expressly teaches, the present invention provides an economic double faced or distinctly two-sided warp knit fabric (McMurray, [0035]), wherein the fabric has an optimized moisture wick ability function achieved through effectively combining the distinct hydrophilic properties of an outer technical face yarn area that is intimately connected to an inner technical back micro-denier hydrophobic yarn area possessing high moisture wicking properties (McMurray, [0036]). 
McMurray and Tochacek in view of Wildeman and Dutkiewicz are analogous art as they are both drawn to warp knitting, i.e., equivalent to stitch-bonding as evidenced by Zafiroglu (Zafiroglu, [0118]). 
In light of the motivation of providing nylon yarn on the technical face and polyester on the technical back of a warp knitted (i.e., stitchbonded) structure as provided by McMurray, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use nylon as the material of the yarn overlaps (i.e., first group of yarns) of Tochacek in view of Wildeman and Dutkiewicz, in order to produce an economic double faced or distinctly two-sided stitchbonded fabric as well as employ moisture transferring and moisture wicking functions to the stitchbonded fabric, and thereby arrive at the claimed invention. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tochacek et al. (US 5,308,673) (Tochacek) in view of Wildeman (US 2011/0146017), Dutkiewicz et al. (US .
Regarding claim 11
Tochacek in view of WIldeman, Dutkiewicz, and McMurray teaches all of the limitations of claim 10 above, however does not explicitly teach the yarn overlaps comprising partially-oriented nylon and the yarn underlaps comprising partially-oriented polyester. 
With respect to the difference, Zafiroglu II teaches a stitchbonded fabric for use as a cleaning wipe (Zafiroglu II, abstract; [0016]). 
Zafiroglu II teaches forming slits in the substrate material (i.e., the composite fabric), wherein the slits are tensioned to pull apart the lips of the slits to impart puckering of the lips (Zafiroglu II, abstract; [0098]). Zafiroglu II teaches by using partially molecularly oriented polymer yarn (i.e., POY, which corresponds to a shrinkable yarn including at least one polymeric component) the fabric can be heat set to any extent of stretch or contraction (i.e., tensioning to pucker the lips) (Zafiroglu II, [0098]). 
As Zafiroglu II expressly teaches, POY-containing stitchbonded fabric can be stretched, shrunk, or both, and then heat-set by relaxing it under restraint at an elevated temperature, therefore the dimensions of the fabric freeze at a state most advantageous for a specific application (Zafiroglu II, [0088]). 
As Zafiroglu II expressly teaches, puckering the lips of the slits give a three-dimensional texture having a dramatic visual effect as well as provides useful functionality for the fabric in cleaning wipe applications. For example, when the fabric is drawn across a dirt or dust bearing surface, the puckered slits can probe and scour the surface and the dust can be entrapped within the void spaces between the stitched yarns within the slits and the puckered substrate (Zafiroglu II, [0058]). 
Zafiroglu II and Tochacek in view of Wildeman, Dutkiewicz, and McMurray are analogous art as they are both drawn to cleaning wipes using stitchbonded fabrics. 
. 

Claims 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tochacek et al. (US 5,308,673) (Tochacek) in view of Wildeman (US 2011/0146017) and Dutkiewicz et al. (US 2016/0040337) (Dutkiewicz), as applied in claim 1 above, and further in view of Fingal et al. (US 2010/0203306) (Fingal). 
Regarding claim 16
Tochacek in view of Wildeman and Dutkiewicz teaches all of the limitation of claim 1 above, however does not explicitly teach the presence of a third sheet disposed between the cellulosic nonwoven sheet and the integrated nonwoven sheet. 
With respect to the difference, Fingal teaches a wiping material comprising a first and second composite layer comprising absorbent and non-absorbent fibers (Fingal, abstract; [0013]).
Fingal further teaches the wiping material comprises a reinforcing scrim between the first and second composite layers (Fingal, [0021]; claim 47), wherein the reinforcing scrim is a thin nonwoven web (i.e., fibrous sheet) (Fingal, [0053]). 
As Fingal expressly teaches, the scrim reinforces the wiping material and increases tensile strength of the wiping material (Fingal, [0021]; [0031]).

	In light of the motivation of using a reinforcing scrim as provided by Fingal, it therefore would have been obvious to one of ordinary skill in the art to dispose a reinforcing scrim comprising a thin nonwoven web between the batt of adhesive bonded cellulosic pulp fibers and the nonwoven of lyocell fibers of Tochacek in view of Wildeman and Dutkiewicz, in order to reinforce and increase tensile strength of the wiping material, and thereby arrive at the claimed invention. 

Regarding claim 37
Tochacek in view of Wildeman and Dutkiewicz teaches all of the limitation of claim 1 above, however does not explicitly teach the lyocell fibers include continuous filaments and staple-length cut fibers.
With respect to the difference, Fingal teaches a wiping material comprising lyocell fibers, wherein the lyocell fibers are in the form of a mixture of continuous filaments and staple fibers (Fingal, [0009]; [0019-0020]; [0043]). 
As Fingal expressly teaches, the endless filaments provide tensile strength, porosity, and bulk to the wiping material and the staple fibers form a stabilizing network for the endless filaments and provide the wiping material with high integrity and low linting (Fingal, [0019]). 
Fingal and Tochacek in view of Wildeman and Dutkiewicz are analogous art as they are both drawn to multi-layer absorbent articles for use in wiping applications.
In light of the motivation of using continuous filaments and staple fibers as provided by Fingal, it therefore would have been obvious to one of ordinary skill in the art to use staple fibers and continuous filaments in the nonwoven web of lyocell fibers of Tochacek in view of Wildeman and Dutkiewicz, in order to provide tensile strength, porosity, bulk, form a stabilizing network for 

 Response to Arguments
In view of applicant’s amendment to claim 1 including, “cellulosic nonwoven sheet consisting of a nonwoven layer of 75%-110% lyocell fibers and optionally up to 24% wood pulp fibers” in lines 2-3 and applicant’s argument set forth on page 12 on the remarks filed 07/09/2020, it is agreed the previous 35 U.S.C. 103 rejections do not meet the presently claimed. Therefore, the previous 35 U.S.C 103 rejection is withdrawn. Upon further search and consideration, a new set of rejections is set forth above. 

In view of the cancellation of claim 20, the previous 35 U.S.C 112(b) rejection is withdrawn. Upon further search and consideration, a new set of rejections is set forth above. 

Applicant’s arguments filed 07/09/2020 with respect to Fingal in view of Wildeman have been considered but are moot because the new ground of rejection does not rely on Fingal for any teaching or matter specifically challenged in the argument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789